UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDED FORM 10-Q AMENDMENT 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17304 Cistera Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 91-1944887 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 6509 Windcrest Drive, Suite 160, Plano, Texas 75024 (Address of principal executive offices) (Zip Code) 972-381-4699 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of February 15th, 2009, 17,423,410 shares of the registrant’s stock, $0.001 par value per share, were outstanding. 1 CISTERA NETWORKS, INC & SUBSIDIARY TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets — December 31, 2009 (unaudited) (Unreviewed) and March 31, 2009 (audited) 4 Consolidated Statements of Operations — For the three months ended December 31, 2009 and 2008 (unaudited) (Unreviewed) 5 Consolidated Statements of Operations — For the nine months ended December 31, 2009 and 2008 (unaudited) (Unreviewed) 6 Consolidated Statements of Stockholders’ Deficit — December 31, 2009 (unaudited) (Unreviewed) and March 31, 2009 (audited) 7 Consolidated Statements of Cash Flows — For the nine months ended December 31, 2009 and 2008 (unaudited) (Unreviewed) 8 Notes to Consolidated Financial Statements (unaudited) (Unreviewed) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PART II: OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 2 EXPLANATORY NOTES Amendment No.1 to the Quarterly Report on Form 10-Q (the “Report”) for the fiscal quarter ended December31, 2009 is filed for the purpose of amending the report as “not-reviewed”. On April 7th the SEC provided a letter of comment stating that the existing Independent Certified Accountant used to review the report is not a member of the PCOAB. Subsequently the Company appointed Robison, Hill & Company as the company’s independent accountants to review this report. 3 Part I. FINANCIAL INFORMATION Item 1. Financial Statements CISTERA NETWORKS, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2009 March 31st, 2009 (Unaudited) (Unreviewed) (Audited) Current assets Cash and cash equivalents $ 15,124 $ 1,493 Accounts receivable, net of allowance for doubtful accounts of $-0- 268,413 151,322 Inventory 71,376 124,656 Prepaid expenses 29,291 37,341 Total current assets 384,204 314,812 Property and equipment, net 228,418 324,217 Intangible assets, net 1,547,611 1,751,442 Total long-term assets 1,776,028 2,075,659 TOTAL ASSETS $ 2,160,232 $ 2,390,471 Current liabilities Accounts payable 443,035 517,052 Accrued liquidated damages — outside investors 177,402 Accrued liabilities 503,417 1,527,811 Deferred revenue 947,862 865,271 Convertible promissory notes and other notes payable, net of discount 976,427 976,427 Note payable — 7,781 Total current liabilities 2,870,741 4,071,743 Accrued liquidated damages — outside investors 177,402 — Litigation Reserve 650,000 — Convertible promissory notes and other notes payable, net of discount — Deferred Revenue — 174,554 Other long-term liabilities 423,175 58,031 Total long-term liabilities 1,250,577 409,987 Total liabilities 4,121,318 4,304,328 Commitments and contingencies (Note 4) Stockholders’ deficit: Preferred stock, $0.01 par value; 1,000,000 shares authorized; -0- shares issued and outstanding — — Common stock, $0.001 par value; 50,000,000 shares authorized; 17,423,410 shares issued and outstanding, Respectively 17,423 17,423 Additional paid-in capital 19,291,219 19,291,219 Accumulated deficit (21,269,727 ) (21,222,499 ) Total stockholders’ deficit (1,983,155 ) (1,913,857 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 2,160,232 $ 2,390,471 The accompanying notes are an integral part of these consolidated financial statements. 4 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unreviewed) Three months ended December 31, 2009 2008 Revenues Convergence solutions $ 229,725 $ 712,340 Professional services 31,932 98,514 Support and maintenance 311,787 261,633 Total revenues 573,444 1,072,487 Cost of revenues Convergence solutions 50,608 254,675 Professional services 7,035 55,680 Support and maintenance 68,685 24,250 Total cost of revenues 126,328 344,605 Gross Profit 447,116 737,882 Operating expenses Sales and marketing 5 319,758 Software development 88,736 188,956 Engineering and support 104,600 172,923 General and administrative 144,981 338,210 Depreciation and amortization 24,128 103,538 Total operating expenses 362,450 1,123,385 Income / (Loss) from operations 84,665 (385,503 ) Other income (expense) Interest income — 158 Other income 7 — Interest expense (46,541 ) (43,124 ) Abandonment loss — Charge for inducements related to stock issued to convertible note holders — — Amortization of discount on convertible notes — outside investors — (108,918 ) Amortization of discount on convertible notes — related parties — — Credit (charge) for estimated liquidated damages — — Total other income (expense) (46,534 ) (151,884 ) Net Income / (Loss) $ 38,131 $ (537,387 ) Basic & diluted net income / (loss) per share $ 0.00 $ (0.03 ) Weighted average shares outstanding — basic and diluted 17,423,410 17,423,410 5 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unreviewed) Nine months ended December 31, 2009 2008 Revenues Convergence solutions $ 798,206 $ 2,247,809 Professional services 166,518 204,347 Support and maintenance 817,595 709,394 Total revenues 1,782,319 3,161,550 Cost of revenues Convergence solutions 276,987 664,417 Professional services 111,380 148,680 Support and maintenance 108,931 71,684 Total cost of revenues 497,298 884,781 Gross Profit 1,285,021 2,276,769 Operating expenses Sales and marketing 113,226 900,230 Software development 224,971 612,289 Engineering and support 245,505 579,323 General and administrative 489,229 1,098,827 Depreciation and amortization 77,541 302,368 Total operating expenses 1,150,472 3,493,037 Income / (loss) from operations 134,549 (1,216,268 ) Other income (expense) Interest income — 326 Other income 70 Interest expense (171,170 ) (190,933 ) Abandonment loss (15,815 ) — Charge for inducements related to stock issued to convertible note holders — (1,324,444 ) Amortization of discount on convertible notes — outside investors — (1,297,773 ) Amortization of discount on convertible notes — related parties — (41,060 ) Credit (charge) for estimated liquidated damages — 11,299 Total other income (expense) (186,915 ) (2,842,585 ) Net Income (loss) $ (52,366 ) (4,058,853 ) Basic & diluted net loss per share $ 0.00 $ (0.28 ) Weighted average shares outstanding — basic and diluted 17,423,410 14,725,627 The accompanying notes are an integral part of these consolidated financial statements. 6 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (Unreviewed) Total Additional Accumulated stockholders’ Preferred Stock Common Stock paid-in capital deficit equity (deficit) Shares Amount Shares Amount Balances at March 31, 2009 — — 17,423,410 $ 17,423 $ 19,291,219 $ (21,307,784 ) $ (1,999.142 ) Net income / (loss) 38,130 38,130 Balance Adjustment from September 30, 2009 (73 ) (73 ) Balances at December 31, 2009 — $ — 17,423,410 $ 17,423 $ 19,291,219 $ (21,269,727 ) $ (1,961,085 ) The accompanying notes are an integral part of these consolidated financial statements. 7 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Unreviewed) Nine months ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (loss) $ (52,366 ) $ (4,058,853 ) Adjustments used to reconcile net loss to net cash used in operating activities: Charge for inducement to convert debt to convertible promissory notes — 1,324,444 Charge (credit) for liquidated damages — (11,299 ) Charge for stock issued for waiver of registration rights payments — 1,297,773 Amortization of discount on convertible promissory notes — Outside Parties — 41,060 Amortization of discount on convertible promissory notes — Related Parties — 26,829 Abandonment loss 15,815 — Gain on disposition of assets 1,717 — Depreciation and amortization 77,541 302,368 Changes in operating assets and liabilities: Accounts receivable 117,091 181,775 Inventory 53,280 66,829 Prepaid expenses (8,050 ) 11,209 Accounts payable (74,017 ) (34,160 ) Note Payable (7,781 ) — Accrued liabilities (374,394 ) 172,716 Deferred revenue (91,963 ) (207,317 ) Other long-term liabilities 365,144 51,066 Net cash provided by (used) in operating activities 22,017 (835,479 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment, net — (61,422 ) Net cash used in investing activities — (61,422 ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in restricted cash 50,000 Net borrowings (payments) on line of credit (17,503 ) Net proceeds from short-term advances — 25,630 Net proceeds from exercise of warrants — 843,604 Payments on convertible promissory notes and other loans — (19,153 ) Payments on other notes payable and capital lease (8,386 ) — Net cash provided by (used) financing activities (8,386 ) 882,578 Net increase in cash and cash equivalents 13,631 (14,323 ) Cash and cash equivalents at beginning of period 1,493 125,007 Cash and cash equivalents at end of period $ 15,124 $ 110,684 The accompanying notes are an integral part of these consolidated financial statements. 8 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) (Unreviewed) Nine months ended December 31 2009 2008 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 14,853 $ 53,740 Income taxes — — SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Conversion of convertible promissory notes and related accrued interest and accrued liquidated damages to common stock $ — $ 3,287,116 Conversion of accounts payable and other accrued liabilities to convertible promissory notes Conversion of accrued liabilities to common stock — 53,312 Transfer of inventory to equipment — 46,989 The accompanying notes are an integral part of these consolidated financial statements. 9 CISTERA NETWORKS, INC. & SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) (Unreviewed) NOTE 1 — BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Cistera Networks, Inc. (“Cistera” the “Company” or “we”) and its wholly-owned subsidiary have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). All significant intercompany transactions and balances have been eliminated in consolidation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the unaudited consolidated financial statements have been prepared on the same basis as the annual audited consolidated financial statements, and reflect all adjustments, consisting only of normal, recurring adjustments necessary for a fair presentation in accordance with US GAAP. The results of operations for interim period presented are not necessarily indicative of the operating results for the full year. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s
